 

Exhibit 10.21.1

 

FIRST AMENDMENT TO

EASTERN VIRGINIA BANKSHARES, INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

(As Adopted Effective January 1, 2008)

 

Eastern Virginia Bankshares, Inc. (the “Corporation”) hereby amends the Eastern
Virginia Bankshares, Inc. Supplemental Executive Retirement Plan (as adopted
effective January 1, 2008) (the “Plan”), effective as of November 20, 2014 as
follows:

 

1.             The Plan is hereby amended by adding the following new Section
3.01 to Article III of the Plan and renumbering the remaining sections of
Article III to follow the new Section 3.01:

 

3.01         Benefit Determination. A Participant shall have a right to receive
benefits under the Plan as calculated in the remaining sections of this Article
III unless a schedule to the Plan has been adopted by the Corporation that
provides otherwise. In the event a schedule has been adopted by the Corporation
that provides for a Participant’s benefit to be calculated therein, then the
Participant’s benefits under the Plan shall be determined under such schedule. A
Participant shall in no event have a right to receive benefits under both the
remaining sections of this Article III and any such schedule.

 

2.             The Plan is hereby amended by adding the following new Schedule A
to the end:

 

SERP BENEFIT

SCHEDULE A

 

The Corporation entered into an Employment Agreement, effective as of November
20, 2014 (the “Hanna Employment Agreement”), between the Corporation and Mark C.
Hanna (the “Executive”). Section 5 of the Hanna Employment Agreement requires
the Corporation to amend the Plan to add the Executive as an Eligible Employee
eligible to participate as a Participant in the Plan and which provides special
provisions relating to the calculation of his benefits under the Plan. The
provisions of this Schedule A set forth the benefits under the Plan to be
provided to Executive in full compliance with the requirements of Section 5 of
the Hanna Employment Agreement. The numbering of the sections below follows the
numbering of the sections in the Plan replaced by this Schedule A. All
provisions of the Plan not inconsistent with this Schedule shall continue to
apply to the Participant and his benefit determined under the Plan.

 

1.09         Normal Retirement Age

 

Normal Retirement Age means the attainment of age 65.

 

 

 

 

3.02         Normal Retirement Benefit

 

                            (a)            Upon his Separation from Service on
or after his Normal Retirement Age, a Participant shall be entitled to a
Retirement benefit equal to $3,333 per month.

 

                            (b)           A Participant’s benefit under
subsection (a) above shall be payable in equal or substantially equal monthly
installments for two hundred (200) months commencing on the first day of the
month following the Participant’s Separation from Service, provided that with
respect to a Participant who is a Specified Employee on his Separation from
Service, such monthly benefits shall commence on the first day of the month
following the six-month anniversary of the Participant’s Separation from
Service. The first payment shall include a “catch up” amount equal to the sum of
payments that would have been made to the Participant during the period
preceding the first payment date if no six-month delay applied, plus interest
compounded monthly using the prime rate as published in the Wall Street Journal
in effect as of the first day of each month.

 

3.03         Separation from Service Prior to Normal Retirement Age

 

(a)          Subject to subsection (c) below, the Participant who Separates from
Service prior to his Normal Retirement Age shall forfeit the nonvested portion
of the benefit provided in Section 3.02. Additional vesting occurs based on the
date the Participant reaches the age set forth below. A Participant shall vest
in his Normal Retirement Benefit in accordance with the following schedule:

 

 

Age

 

 

Percentage Vested

   Cumulative Vested
Percentage  46 and 8 months   5.00%   5.00% 47 and 8 months   5.02%   10.02% 48
and 8 months   5.05%   15.07% 49 and 8 months   5.07%   20.14% 50 and 8 months 
 5.09%   25.23% 51 and 8 months   5.12%   30.35% 52 and 8 months   5.14% 
 35.49% 53 and 8 months   5.16%   40.65% 54 and 8 months   5.19%   45.84% 55 and
8 months   5.21%   51.05% 56 and 8 months   5.23%   56.28% 57 and 8 months 
 5.26%   61.54% 58 and 8 months   5.28%   66.82% 59 and 8 months   5.30% 
 72.12% 60 and 8 months   5.33%   77.45% 61 and 8 months   5.35%   82.80% 62 and
8 months   5.37%   88.17% 63 and 8 months   5.40%   93.57% 64 and 8 months 
 5.43%   99.0% 65   1.00%   100.0%

 

2

 

 

 

(b)           (i)          A Participant who Separates from Service after
attainment of age sixty-two (62) but prior to his Normal Retirement Age shall be
entitled to the vested percentage of his Normal Retirement Benefit payable in
equal or substantially equal monthly installments for two hundred (200) months
commencing on the first day of the month following the Participant’s Separation
from Service, and such benefits shall be provided that with respect to a
Participant who is a Specified Employee on his Separation from Service, such
monthly benefits shall commence on the first day of the month following the
six-month anniversary of Participant’s Separation of Service. The first payment
shall include a “catch up” amount equal to the sum of payments that would have
been made to the Participant during the period preceding the first payment date
if no six-month delay applied, plus interest compounded monthly using the prime
rate as published in the Wall Street Journal in effect as of the first day of
each month.

 

                (ii)         If a Participant Separates from Service prior to
attainment of age sixty-two (62), he shall be entitled to the vested percentage
of his Normal Retirement Benefit payable on the first day of the month following
the Participant’s attainment of age sixty-two (62) in a lump sum calculated
using the same factors used by the Corporation to determine the value of the
Participant’s Normal Retirement Benefit for corporate financial accounting
purposes, provided that if the Participant is a Specified Employee on his
Separation from Service, his benefit shall be payable no earlier than the first
day of the month following the six-month anniversary of his Separation of
Service. If payment is delayed to a Specified Employee due solely to the
six-month delay rule, the delayed lump sum payment shall include interest
compounded monthly using the prime rate as published in the Wall Street Journal
in effect as of the first day of each month of the six-month delay period (to
the extent it applies). No interest shall be due under this subsection (ii) if
payment is not delayed past age sixty-two (62).

 

(c)            Upon a Change in Control, a Participant shall be fully vested in
his Normal Retirement Benefit.

 

3.04         Disability

 

If a Participant becomes Disabled prior to his Separation from Service and
during his employment with the Corporation or an Affiliate, he shall be entitled
to receive the vested percentage of his Normal Retirement Benefit as set forth
in 3.03(a) based on his age as of the date he became Disabled. Such benefit
shall be payable commencing on the first day of the month following the date the
Participant becomes Disabled and shall be payable in equal or substantially
equal monthly payments for two hundred (200) months.

 

3

 

 

3.05         Death Benefits

 

(a)            If a Participant dies prior to his Separation from Service, no
benefits shall be payable under the Plan.

 

(b)            If a Participant dies after his Separation from Service and
either (i) on or after benefit payments begin under Section 3.02 or Section
3.03(b)(i) or (ii) before payment of the lump sum payment under Section
3.03(b)(ii), a Participant’s Beneficiary shall be entitled to any payments
remaining in the two hundred (200) month payment period or the lump sum benefit,
whichever is applicable, payable in a lump sum within 60 days following his
death.

 

3.06         Anti-Acceleration

 

Notwithstanding anything in the Plan to the contrary, no payment may be made
which accelerates the time over which distributions shall be made to the
Participant (except as other permitted under Code Section 409A).

 

Notwithstanding the preceding, the Corporation, in its discretion, may
accelerate distributions under the Plan in accordance with each of the payment
events contained in Treasury Regulation Section 1.409A-3(j)(4)(ii) through (xiv)
to the extent allowed thereunder.

 

3.            Except to the extent changed as provided above, all other
provisions of the Plan shall continue to apply.

 

IN WITNESS WHEREOF, the Corporation, pursuant to the authorization of its Board
of Directors on November 20, 2014, has caused its name to be signed to this
First Amendment by its duly authorized officer, effective as of the date and
year above written.

 

  EASTERN VIRGINIA BANKSHARES, INC.         By: /s/ Joe A. Shearin   Its:
President and CEO   Date: March 11, 2015

 

Attest:       /s/ Cheryl Wood   Its: CBW  

 

4

 